Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 1 of 11 Page ID #:137




    1 STERN & GOLDBERG
      ALANN. GOLDBERG (SBN 112836)
    2   agoldberg@sgattys.com
      PETER TRAN1SBN280016)
    3  _ptran@sgattys.com
      6345 Balboa Boulevard, Suite 200
    4 Encino, California 91316
      Telephone: (818) 758-3940
    5 Facsimile: (818) 758-3950
    6 Attorneys for Plaintiff
      R.Y.L. Inc., a California corporation
    7
    8 WANG IP LAW GROUP, P.C.
      TOMMY SF WANG (SBN 272409)
    9 twang@thewangiplaw.com
      18645T, Gale Avenue, Suite 205
   10 City oflndust~ California 91748
      Telephone: (626) 269-6753
   11 Facsimile: (888) 827-8880
   12 Attorneys for Defendants Scientific Glass
      Art, Inc. 1_}orge Omar Avila Martinez and
   13 Barakat Laman
   14
   15                                                                UNITED STATES DISTRICT COURT
   16                                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
   17
   18      R.Y.L. INC., a California corporation,                                                                     CASE NO.: 2:20-cv-05606-RGK (JCx)
   19                                            Plaintiff,
                                                                                                                      JOINTSTATUSREPORT(RULE26
   20      V.                                                                                                         FOR SCHEDULING CONFERENC
   21      SCIENTIFIC GLASS ART, INC. a
           California corooration; JORGE OMAR
   22      A VILA MARTINEZ also known as                                                                              Date:      February; 8, 2021
           JORGE A VILA and ANDANTE                                                                                   Time:      9:00 a. m.
   23      AVILA, an individual; BARAKAT                                                                              Courtroom: #850 (8th Floor)
           ZAHRAN also known as ZAHRAN
   24      BARAKAT and HISHAM BARAKAT,                                                                                Honorable Judge R. Gary Klausner
           an individual; and DOES 1 through 50,
   25      inclusive,
   26                                            Defendants.
   27                                                                                                                 Complaint Filed: June 25, 2020

   28
        /:\SEO" ,ING\updoc.s\R. J:LIJNE.\1Plea,l;ng1Voin1 St11tw R,po,1 fo, &A,J,,/inr Cotrf,nnc,-A.VG-l-11•1/.docx

        Joint Status Report (Rule 26)                                                                                      1   CASE NO.: 2:20-cv-05606-RGK-(JCx)
        For Scheduling Conference
Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 2 of 11 Page ID #:138




    1                     Pursuant to Rule 26 of the Federal Rules of Civil Procedure and the Order
    2 Setting Initial Scheduling Conference, dated September 23, 2020, the parties submit
    3 the following Joint Report.
    4                      a)                 Summary of Claims Alleged by Plaintiff
    5                     Plaintiff: This action is based upon the manufacture and sale by the Defendants
    6 of merchandise that is confusingly similar to the design patent and/or includes
    7 material elements of the utility patents owned by Plaintiff for disposable vials for
    8 packing tobacco to be smoked, which are protected by U.S. Patent No. D827,152 (the
    9 "'152 Patent" herein), U.S. Patent No. 10,492,525 (the "'525 Patent" herein), U.S.
   10 Patent No. 10,512,281 (the '"281 Patent" herein), and U.S. Patent No. 10,602,772 (the
   11 '"772 Patent" herein), respectively.
   12                      PlaintiffR.Y.L. Inc. is the owner of four (4) patents described in the Complaint
   13 as: (1) the 152 Patent, which was entitled "Disposable Vial"; (2) the 525 patent entitled
   14 "Method of Making a Disposable Vial for Packing Tobacco to be Smoked"; (3) the
   15 281 patent which was also entitled "Method of Making a Disposable Vial for Packing
   16 Tobacco to be Smoked"; and (4) the 772 patent which was also entitled "Method of
   17 Making a Disposable Vial for Packing Tobacco to be Smoked".
   18                      Plaintiff also holds trade dress protection in the design and appearance of its
   19 disposable vials. Plaintiff's disposable vials, which are sold under the trade name
   20 "Lock-N-Load", have a distinctive shape and appearance: a compact, straight
   21 cylinder of transparent, clear glass with a black screw-on end cap, and the "Lock-N-
   22 Load" logo appearing on the glass portion of the vial on a black rectangular
   23 background. Each of these elements is distinctive and serves to identify Plaintiff as
   24 the source of the disposable vials. Moreover, none of these elements is functional.
   25                      The Complaint in this action contains the following seven (7) causes of action:
   26 (1) Infringement of the 152 Patent; (2) Infringement of the 525 Patent; (3)
   27 Infringement of the 281 Patent; (4) Infringement of the 772 Patent; (5) Trade Dress
   28 Infringement; (6) False Designation of Origin; and (7) Unfair Business Practices.
        l:L~EO"ANG\"f'4ou1R. l'.l\IN'E.\'ll'kading•lloint Sl4'ru Report for Scheduling Coir[er,nc,-ANG-1-11·11.Joc.,

        Joint Status Report (Rule 26)                                                                                  2   CASE NO.: 2:20-cv-05606-RGK-(JCx)
        For Scheduling Conference
Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 3 of 11 Page ID #:139




    I                       Plaintiff R.Y.L., Inc. has alleged that Defendants Scientific Glass Art, Jorge
    2 Avila and Barakat Zahran (collectively "Defendants" herein) are engaged in the
    3 business of manufacturing, importing, and/or selling tobacco products, including
    4 disposable vials for packing tobacco to be smoked, some of which are labeled
    5 "INEX".
    6                       In or about February 2020, Plaintiff discovered that Defendants, without
    7 Plaintiff's consent, reproduced or purchased reproductions of the disposable vials
    8 protected by the '152, '525, '281, and '772 Patents and/or confusingly similar
    9 variations thereof, for the Defendants' own use and sale, some of which are labeled
   IO "INEX" (the "Counterfeit and Infringing Merchandise").
   11                       Defendants'                                   Counterfeit and Infringing Merchandise also m1m1cs a
   12 combination of several elements of the trade dress of Plaintiffs disposable vials,
   13 namely, a product configuration with a compact, straight cylinder of transparent, clear
   14 glass with black screw-on end caps, and the "INEX" logo appearing on the glass
   15 portion of the vial on a black rectangular background.
   16                       Defendants' Counterfeit and Infringing Merchandise has a substantially
   17 similar ornamental appearance to the disposable vials disclosed in Plaintiff's issued
   18 '152 Patent, which is likely to lead the public to believe Defendants' Counterfeit and
   19 Infringing Merchandise are licensed by, sponsored by, or otherwise affiliated with
   20 those sold by Plaintiff, when in fact they are not. Further, Defendants' Counterfeit
   21 and Infringing Merchandise includes all of the elements of Claims 1 and 6 of the
   22 disposable vials disclosed in Plaintiffs issued '525 Patent. Plaintiff has also alleged
   23 that the method by which Defendants manufacture the Counterfeit and Infringing
   24 Merchandise includes all of the elements of Claim I of Plaintiff's issued '281 Patent
   25 and Claims 1 and 8 of Plaintiffs issued '772 Patent. Defendants' Counterfeit and
   26 Infringing Merchandise also infringe upon the trade dress of Plaintiffs disposable
   27 vials.
   28                       PlaintiffR.Y.L. has alleged it has sustained damages in an amount to be proven
        /:'SEO" ..t\'G\...,Joc.,\R.1'.LI/NE.\'1/'lff,J;,,pVoi•t S,.,,,,.. Rg,ortfor S<lwd,ding Co,(n-rntt-AlVG-1-11-1/do.:>

        Joint Status Report (Rule 26)                                                                                         3   CASE NO.: 2:20-cv-05606-RGK-(JCx)
        For Scheduling Conference
Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 4 of 11 Page ID #:140




    1 at time of trial, but which Plaintiff believes are not less than the aggregate sum of
    2 $200,000.00, consisting of $50,000.00 for each of the patents.
    3                   Plaintiff also seeks injunction relief against Defendants' continuing
    4 infringement of the Patents and related trade dress and false designation claims.
    5                   Defendants Position Re: Claims:
    6                    Defendants deny all allegations set forth in Plaintiffs Complaint.
    7                    b)               Subject Matter Jurisdiction
    8                   This action arises under the patent and trademark laws of the United States, 15
    9 U.S.C. §§ 1051 et seq. and 35 U.S.C. §§ 1 et seq. This Court has subject matter
   10 jurisdiction under 15 U.S.C. § 1121 (action arising under the Lanham Act), 28 U.S.C. §
   11   1331 (federal question), 28 U.S.C. § 1338(a) (any Acts of Congress relating to patents
   12 or trademarks), 28 U.S.C. § 1338(b) (action asserting claim ofunfaircompetitionjoined
   13 with a substantial and related claim under the trademark laws), and 28 U.S.C. § 1367
   14 (supplemental jurisdiction).
   15                    Venue is proper within this District under 28 U.S.C. §§ 1391(b) and (c)
   16 because Defendants Scientific Glass Art, Avila, and Zahran transact business within this
   17 District and offer for sale in this District products that infringe PlaintiffR.Y.L. 's patents
   18 and trade dress. In addition, venue is proper because Plaintiff R. Y .L. 's principal place
   19 of business is in this District and Plaintiff has suffered harm in this District.
   20 Moreover, a substantial part of the events giving rise to the claims occurred in this
   21   District.
   22                    c)               Legal Issues
   23                    The principal legal issues are: ( 1) whether Defendants infringed upon any or all
   24 of Plaintiffs four (4) patents; (2) whether Defendants are liable for Trade Dress
   25 Infringement; (3) whether Defendants are liable for False Designation of Origin; (4)
   26 whether Plaintiff's are entitled to Injunctive Relief; and (5) Defendants defense to the
   27 claims.
   28 //
        l:l'>ECl"ANG\.,pdocs\ltl'.l\lN£\1Pko,/;1tnlJoi•tSta11URg,onforxud.tmgCo,rf,re,,_,1NG-l-11·1/.doa

        Joint Status Report (Rule 26)                                                                      4   CASE NO.: 2:20-cv-05606-RGK-(JCx)
        For Scheduling Conference
Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 5 of 11 Page ID #:141




     1           d)      Parties, Evidence, Etc.
    2            Plaintiff: Plaintiff identifies various of its employees, the Defendants, their
    3 principals, and other witnesses and documents which are disclosed in accordance with
    4 Federal Rules Civil Procedure, Rule 26 and in discovery in this action.
    5            Defendants: Defendants identify Plaintiff, its principals, and other witnesses and
    6 documents which are disclosed in accordance with Federal Rules Civil Procedure, Rule
    7 26 and in discovery in this action.
    8            e)      Insurance
    9            None.
   10            f)      Magistrate Judge
   11            The parties do not consent to have a Magistrate Judge preside over this case at
   12 this time.
   13            g)      Discovery Plan
   14            1.      Disclosures
   15            The parties consent to exchange initial disclosures via email by February 5,
   16 2021.
   17            2.      Discovery Subjects
   18            The parties do not propose to conduct discovery in phases. The parties consent
   19 to receive by email all discovery responses that are capable to be received via
   20 electronic means. Given the current COVID-19 situation, the parties propose a non-
   21    expert discovery cut-off date of December 10, 2021 and an expert cut-off date of
   22 February 1, 2022.
   23            Plaintiff: Plaintiff intends to seek discovery related to: (1) the claims being
   24 asserted by Plaintiff herein; (2) the sales of infringement product by Defendants; (3)
   25 where Defendants are obtaining such products; (4) damages; and (5) the defenses
   26 asserted by Defendants.            Plaintiff intends to propound a set of Interrogatories,
   27 Requests for Admission and Requests for Production of Documents; to take the
   28 deposition of Defendants, and potential third party witnesses.
         Joint Status Report (Rule 26)                        5    CASE NO.: 2:20-cv-05606-RGK-(JCx)
         For Scheduling Conference
Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 6 of 11 Page ID #:142




    1                          Defendants: Defendants intends to seek discovery related to, inter alia,: (1)
    2 the nature of Plaintiffs claims; (2) its claimed patents and the alleged infringement;
    3 (3) damages claimed by Plaintiff; and (4) its defenses in this action. Defendants also
    4 intend to propound a set of Interrogatories, Requests for Admission and Requests for
    5 Production of Documents; to take the deposition of Plaintiff, and potential third party
    6 witnesses.
    7                      3.                  Changes in Limitations on Discovery
    8                        The parties do not request any deviation from the Federal and Local Rules.
    9                      4.                  Discovery Cut-off
   10                      The parties propose a final discovery completion date for non-expert discovery
   11 of December 10, 2021. The parties propose that experts be designated per FRCP
   12 Rule 26 (a)(2) by December 17, 2021, and expert witness depositions be completed
   13 by February 4, 2022.
   14                      5.                  Expert Discovery
   15                      The parties propose Initial disclosure of Expert Witnesses date of November
   16 17, 2021, and a Rebuttal Disclosure of Expert Witnesses and Report of December 17,
   17 2021. The date for Expert cut-off is proposed to be February 4, 2022.
   18                      h)                  Motions
   19                      After undertaking discovery, the parties will each evaluate whether the filing
   20 of a motion for partial or complete summary judgment is appropriate.
   21                      i)                  Class Certification
   22                      NIA
   23                      j)                  Dispositive Motions
   24                      After undertaking discovery, the parties will each separately evaluate whether
   25 the filing of a motion for partial or complete summary judgment is appropriate.
   26                      k)                  Settlement/Alternative Dispute Resolution (ADR)
   27                      The parties believe that there is a reasonable possibility of settlement in this
   28 case. The parties believe that L.R. 16-15.4, Settlement Procedure Number 2 -
        (:'SECY .-ING\,.pdoe:,IR. l'.l'JNE.\'IPl,ading1Voin1 St,IIIU R,part for Sch,dwling Cookr,nc,-,1.VG-l-11-1/,dacx

        Joint Status Report (Rule 26)                                                                                     6   CASE NO.: 2:20-cv-05606-RGK-(JCx)
        For Scheduling Conference
Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 7 of 11 Page ID #:143




     1 settlement proceedings before an attorney selected from the Attorney Settlement
    2 Officer Panel - should be utilized in this case.
    3           I)           Markman and Claim Construction Hearing
    4           The parties agree that if there are any issues raised as to the meaning of any
    5 disputed words in the patent, they be determined at a hearing in accordance with
    6 Markman v. Westview Instruments Inc., 52 F.3d 967 (Fed. Cir. 1995).
    7           If the court desires, the parties are also willing to have a schedule set for the
    8 "Disclosure of Asserted Claims and Infringement Contentions" and 45 days
    9 thereafter any "Invalidity Contentions" and then use the N.D. Cal scheduling
   10 timeline for the requisite intermediary steps to proceed with a "Claim Construction"
   11   hearing.
   12           The parties intend to stipulate to a Protective Order as to the information
   13 disclosed in connection with the "Disclosure of Asserted Claims and Infringement
   14 Contentions" and "Invalidity Contentions".
   15           The parties are also currently involved in settlement discussions and request
   16 that the "Disclosure of Asserted Claims and Infringement Contentions" not be due
   17 until 21 days after there is an impasse in settlement discussions and the entry of the
   18 protective order, but to be commenced no later than March 22, 2021.
   19           m)           Pretrial Conference and Trial
   20
   21                Matter                                           Date
   22                Discovery Cut Off Date (including experts)       February 4, 2022
   23                Last day to have dispositive motions heard       February 21,
   24                                                                 2022
   25                Pretrial Conference                              March 21, 2022
   26                Trial                                            April 12,2022
   27
   28
        Joint Status Report (Rule 26)                             7   CASE NO.: 2:20-cv-05606-RGK-(JCx)
        For Scheduling Conference
Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 8 of 11 Page ID #:144




    1                     n)                Trial Estimate
    2                     Each party has demanded a jury trial. The parties estimate a 4-5 day trial.
    3                     o)                Trial Counsel
    4                     Trial counsel for Plaintiff is currently Alan N. Goldberg of Stem & Goldberg.
    5                     Trial counsel for Defendants is Tommy SF Wang of Wang IP Law Group, P.C.
    6                     p)                Independent Expert or Master
    7                     This is not a case where the Court should consider appointing a master pursuant
    8 to Rule 53 or an independent scientific expert.
    9                     q)                Other Issues
   10                     There are no other issues affecting the status or management of the case and
   11 the parties have no proposals concerning severance, bifurcation or other ordering of
   12 proof.
   13
   14 Dated: January 25, 2021                                                                                    STERN & GOLDBERG
   15
   16
                                                                                                           By: :...=Isl;....___ _ _ _ _ _ _ _ __
   17                                                                                                          Alan N. Goldberg
                                                                                                               Peter Tran
   18                                                                                                          Attorneys for PlaintiffR.Y.L., Inc.,
                                                                                                               a California Corporation
   19
   20
        Dated: January 25, 2021                                                                                  WANG IP LAW GROUP, P .C.
   21
   22
   23                                                                                                      By:/""""""s'--/_ _ _ _ _ _ _ _ __
   24                                                                                                         Tommy SF Wang
                                                                                                              Attorneys for Defendants
   25                                                                                                         Scientific Glass Art, Inc.kJoi:ge Omar
                                                                                                              Avila Martinez and Bara at Zahran
   26
   27
   28
        /:\SECY ,INGl"pdoutR. t'.L1/NE.\1PkadingVoint St<1tUJ ll<port for Schedulinr Conf,,,._ANG-1•11·2/.doci

        Joint Status Report (Rule 26)                                                                                    8   CASE NO.: 2:20-cv-05606-RGK-(JCx)
        For Scheduling Conference
Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 9 of 11 Page ID #:145




    1                                                                                  SIGNATURE ATTESTATION
    2                      Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other signatorie
    3 listed, and on whose behalf the filing is submitted, concur in this document's conten
    4 and have authorized the filing of this document with the use of their electroni
    5 signature.
    6
    7 Dated: January 25, 2021                                                                             STERN & GOLDBERG
    8
    9
                                                                                                                       Is_/_ _ _ _ _ _ _ _ __
                                                                                                                   By: ___
   10                                                                                                                  Alan N. Goldberg
                                                                                                                       Peter Tran
   11                                                                                                                  Attorneys for Plaintiff R. Y .L., Inc.,
                                                                                                                       a California Corporation
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        /:ISEO' ANGlhpdoc.,\R. l'.l\lNE.\1Pl,ad,•e.Voinl SlallU R,pan for S.:lt,J..lme Conl',r,n,:.-,ING-/ 22·21.,locx
                                                                                                          0




        Joint Status Report (Rule 26)                                                                                             9    CASE NO.: 2:20-cv-05606-RGK-(JCx)
        For Scheduling Conference
Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 10 of 11 Page ID #:146



     1                                  EXHIBIT A
                        PROPOSED SCHEDULE OF PRETRIAL & TRIAL DATES
     2
     3
          Matter                              Weeks Before     Parties Request
     4                                        Trial
     5    Last Day for Hearing on Motion to   54               March 29, 2021
          Add Parties and Amend Pleadings
     6    (Monday at 10:00 a.m.)
          Non-Expert Discovery Cut-Off        17               December l 0, 202 1
     7
     8    Expert Discovery Cut-Off            10               February 4, 2022

     9    Last Day to Conduct Settlement      9                Februa1y 7, 2022
    10    Proceedings
          Last Day for Law and Motion         7                February 21 , 2022
    11    Hearings
          Final Pretrial Conference           3                March 21 , 2022
    12
          (Monday at 1:30 p.m.)
    13    Last Day for Filing Proposed        2                March 28, 2022
          Findings of Facts and Conclusions
    14    of Law (if court trial)
    15    Exhibit Conference                  Friday before    April 8, 2022
          (Friday at 3:00 p.m.)               Trial
    16    Trial                                                April 12, 2022
    17    (Tuesday at 9:00 a.m.)

    18
    19
    20
    21
    22
    23
    24
    25
    26
   27
   28
         Joint Status Report (Rule 26)                    IO    CASE NO.: 2:20-cv-05606-RGK-(JCx)
         For Scheduling Conference
Case 2:20-cv-05606-RGK-JC Document 22 Filed 01/25/21 Page 11 of 11 Page ID #:147




     1                                                                                            PROOF OF SERVICE
     2                                 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
     3       I am employed in the County of Los Angeles, State of California. I am over
       the age of 18 years and not a_party to the within action. My business address is 6345
     4 Balboa Boulevard, Suite 20CJ, Encino, California 91316.
     5                      On January 25, 2021, I served the foregoing document described as:
     6 JOINT STATUS REPORT (RULE 26) FOR SCHEDULING CONFERENCE
     7
                               BY MAIL                                                                                   XX    BY ELECTRONIC TRANSMISSION
     8
     9   xx                 by emailing the above document to the following persons:

    10                         Tommy SF Wang,_ Esq.
                               Joshua E. Matic, Esq.
    11                         Wang IP Law Group, P.C.
                               18645 E. Gale A venue, Suite 205
    12                         City of Indus,, California 91748
                               Email: ~ang thewangiplaw.com
    13                                Jmatlc thewan~plaw.com
                               Telephone: (6 6) 269-6753
    14                         Facsimile: (888) 827-8880
    15                         (Attorneys for Defendants Scientific
                               Glass Art, Inc.;2,. Jor_ge Omar Vila
    16                         Martinez and tlaralfat Zahran)
    17
                               (By mail) I am readily familiar with the firm's practice of collection and
    18                         J?rocessmg corr~~ondence for mailing. Under that practice it would be
                               oeposited with U:S. Postal Service on that same day with postage fully
    19                         Qrepaid at Encino, California in the ordinary course of business. I am aware
                               that on motion of the party served, service is presumed invalid if _postal
    20                         cancellation date or postage meter date is more than one day after crate of
                               deposit for mailing in affidavit.
    21
         xx                     B e-mail or electronic transmission I caused the documents to be sent
    22                         tot e persons at t e e-mat a resses 1sted above. I did not receive, within
                               a reasonable time after the transmission, any electronic message or other
    23                         indication that the transmission was unsuccessful.
    24                      Executed on January 25, 2021, in Encino, California.
    25 XX (Federal)                                                I declare that I am employed in the office of a member of the
                                                                   bar of this court at whose airection the service was made.
    26
                                                                                                                                   Isl
    27                                                                                                                             Valene Rush
    28
         l:\SECI" ANG\"p,locs\R. l'.L\JNE.\1Pt,ading1Voint Ste1tw Rq,ortfor ScJ,,J,,/ing Conf,,.,n,;.-ANG-1•11·2/.docA


         Joint Status Report (Rule 26)                                                                                        11    CASE NO.: 2:20-cv-05606-RGK-JCx)
         For Scheduling Conference
